[Cite as Martin v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-3179.]

                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




ANTHONY MARTIN

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2010-07881

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

DECISION




        {¶ 1} On April 27, 2011, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). On May 18, 2011, plaintiff filed a response and cross-motion
for summary judgment pursuant to Civ.R. 56(A). On May 23, 2011, defendant filed a
response. The motions are now before the court on a non-oral hearing pursuant to
L.C.C.R. 4(D).
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 4} Plaintiff is currently an inmate in the custody and control of defendant at
the Marion Correctional Institution pursuant to R.C. 5120.16.        Plaintiff alleges that
defendant was without legal authority to confine him inasmuch as the original and
subsequent sentencing orders from his criminal case are void for failure to properly
impose post-release control.
       {¶ 5} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and, 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.
       {¶ 6} In support of its motion for summary judgment, defendant filed the affidavit
of Melissa Adams, who states:
       {¶ 7} “1. I am employed by [defendant] as the Chief of the Bureau of Sentence
Computation (the “Bureau”).
       {¶ 8} “2. I have personal knowledge, and I am competent to testify to the facts
contained in this Affidavit.
       {¶ 9} “3. The Bureau bases its sentence calculations on certified entries
received from a court of law. Furthermore, the Bureau is unable to alter a calculation
date if no entry has been received which would change a sentence. In [plaintiff’s] case,
the court entries described below include all entries received by the Bureau which would
alter [plaintiff’s] sentence.
       {¶ 10} “4. I have reviewed [plaintiff’s] inmate file and the court records from his
criminal case, which is identified as Wayne County case no. 06-CR-0119.
        {¶ 11} “5. On October 6, 2006, [plaintiff] was admitted to [defendant] to serve a
sentence of seven (7) years for Possession of Crack Cocaine, Felony 1, to be served
concurrently with a one (1) year sentence for Possession of Crack Cocaine, Felony 5.
A true and accurate copy of the Sentencing Entry date October 4, 2006 is attached
hereto as Exhibit A.
        {¶ 12} “6. Pursuant to the sentencing entry, the Bureau applied two hundred one
(201) days of jail time credit as well as an additional one (1) day of credit for
conveyance time for a total of two hundred two (202) days of credit.
        {¶ 13} “7. The Bureau later received a Judgment/Sentencing Entry filed on
November 14, 2007. This entry did not alter [plaintiff’s] sentence. Through this entry
the Court maintained that [plaintiff] would serve a seven (7) year and one (1) year
sentence concurrently for the crimes of which he was convicted. A true an accurate
copy of the Judgment/Sentencing Entry is attached hereto as Exhibit B.
        {¶ 14} “8. The Bureau then received another entry file stamped November 26,
2007.    This entry also did not change [plaintiff’s] sentence and again stated that
[plaintiff] would be serving a seven (7) and one (1) year sentence concurrently. A true
and accurate copy of the Judgment/Sentencing Entry is attached hereto as Exhibit C.
        {¶ 15} “9. Since the time of [plaintiff’s] sentencing, he has received an additional
fourteen (14) days of credit for productive program participation.
        {¶ 16} “10. Based upon [plaintiff’s] sentence and the above-described credit, his
release date has been calculated as March 1, 2013.
        {¶ 17} “11. While in the custody of [defendant], [plaintiff] has been imprisoned in
accordance with the judgment entries issued by the Wayne County Court of Common
Pleas in Case No. 06-CR-0119. No irregularities or other invalidating characteristics
were noted in regards to the judgment entries issued in such case.”
        {¶ 18} In opposition to defendant’s motion and in support of his motion, plaintiff
filed his own affidavit wherein he describes his efforts to bring the “void” entries to the
attention of several of defendant’s employees.
        {¶ 19} An action for false imprisonment cannot be maintained when the
imprisonment is in accordance with the judgment or order of a court, unless it appears
such judgment or order is void on its face. Bradley v. Ohio Dept. of Rehab. & Corr.,
Franklin App. No. 07AP-506, 2007-Ohio-7150, ¶10; Fryerson v. Ohio Dept. of Rehab. &
Corr., Franklin App. No. 02AP-1216, 2003-Ohio-2730, ¶17; Diehl v. Friester (1882), 37
Ohio St. 473, 475.    Thus, the state is immune from a common law claim of false
imprisonment when the plaintiff was incarcerated pursuant to a facially-valid judgment
or order, even if the facially-valid judgment or order is later determined to be void.
Bradley, at ¶11; Likes v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 05AP-709,
2006-Ohio-231, ¶10. Facial invalidity does not require the consideration of extrinsic
information or the application of case law. Gonzales v. Ohio Dept. of Rehab. & Corr.,
Franklin App. No. 08AP-567, 2009-Ohio-246, ¶10.
      {¶ 20} Upon review of the sentencing entries that defendant has relied upon to
incarcerate plaintiff, the court does not perceive any error which would draw into
question the validity of the orders. Additionally, based upon the affidavit of Melissa
Adams, the court finds that defendant has at all times confined plaintiff pursuant to what
defendant reasonably believed to be a valid court order. Thus, defendant cannot be
liable for false imprisonment. Accordingly, plaintiff’s motion for summary judgment shall
be denied; defendant’s motion for summary judgment shall be granted and judgment
shall be rendered in favor of defendant.




                                              Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




ANTHONY MARTIN

      Plaintiff

      v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

      Defendant
      Case No. 2010-07881
Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




         A non-oral hearing was conducted in this case upon the parties’ cross-motions
for summary judgment. For the reasons set forth in the decision filed concurrently
herewith, plaintiff’s motion for summary judgment is DENIED. Defendant’s motion for
summary judgment is GRANTED and judgment is rendered in favor of defendant. Court
costs are assessed against plaintiff. The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.



                                         _____________________________________
                                         CLARK B. WEAVER SR.
                                         Judge

cc:


Jennifer A. Adair                            Anthony Martin, #513-473
Assistant Attorney General                   Marion Correctional Institution
150 East Gay Street, 18th Floor              P.O. Box 57
Columbus, Ohio 43215-3130                    Marion, Ohio 43302

MR/cmd
Filed June 13, 2011
To S.C. reporter June 22, 2011